Citation Nr: 0105148	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  98-09 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for scars of the left 
knee, residuals of a laceration injury and infection, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a noncompensable 
rating for scars of the left knee, residuals of a laceration 
injury and infection of the left knee.  In a rating decision 
of July 1997, the RO increased the evaluation for the scars 
to 10 percent, finding that the September 1996 rating 
decision was clearly and unmistakably erroneous in failing to 
grant a 10 percent evaluation for the scar.  The veteran has 
continued his appeal for a higher evaluation.

In March 1999, the Board remanded the case to the RO for 
additional evidentiary development and adjudication of the 
raised issue of entitlement to service connection for left 
knee disability, other than the already service-connected 
scars.  While the case was in remand status, the RO continued 
the 10 percent rating for the scar of the veteran's left 
knee, granted service connection for left patellofemoral 
dysfunction and rated this disorder as 10 percent disabling.  

The case was returned to the Board in November 2000. 


FINDING OF FACT

The veteran's left knee scars are tender but are not subject 
to repeated ulceration or productive of functional 
impairment.





CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for left 
knee scars, residuals of a laceration injury and infection, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); VAOPGCPREC 11-2000.  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his left knee scars.  
The RO has found the claim to be well grounded, obtained the 
medical records pertinent to the claim and provided the 
veteran with a current examination of this disability.  All 
medical evidence pertinent to his claim, including VA 
treatment reports up to 1999, have been obtained and 
associated with the record.  Though the veteran had reported 
that he received Social Security Administration (SSA) 
disability benefits at an October 1998 hearing, he also 
reported that the SSA did not base its award of benefits on 
his left knee impairment, nor did this agency consider his 
left knee disability when adjudicating his claim.  Further, 
he reported that to the extent of his knowledge, the SSA did 
not have any records pertaining to his left knee.  Thus, a 
remand to obtain these SSA records is not warranted as they 
would not be useful for purposes of rating his service-
connected left knee scar.  

The Board concludes that there is no additional outstanding 
evidence which should be obtained.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action which should be undertaken to comply 
with the provisions of the VCAA.  Therefore, the veteran will 
not be prejudiced as a result of the Board deciding this 
claim without first affording the RO an opportunity to 
consider the claim in light of the VCAA.

The veteran and his representative have presented arguments 
related to the left patellofemoral dysfunction, for which 
service connection and a 10 percent rating were granted while 
the case was in remand status.  The functional impairment due 
to this separately rated disability is not for consideration 
in the evaluation of the left knee scars; however, the issue 
of entitlement to an evaluation in excess of 10 percent for 
the left patellofemoral dysfunction is addressed in the 
remand following the order section of this decision. 

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7 
(2000).  In every instance where the schedule does not 
provide a noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2000).

The veteran's service-connected left knee scars are rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides 
for a 10 percent rating for superficial scars which are 
tender and painful on objective demonstration.  Scars may 
also be rated under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
which permits rating scars based on limitation of function of 
the part affected, or Diagnostic Code 7803, which provides 
for a 10 percent evaluation for superficial scars which are 
poorly nourished and subject to repeated ulceration.  

The veteran's service medical records show that in May 1970 
he sustained a laceration injury of his left knee during an 
accidental fall which had become infected.  He was granted 
service connection with a noncompensable rating for scars of 
his left knee, residuals of laceration and infection, in an 
August 1970 rating decision.  The noncompensable evaluation 
remained in effect for over two decades.  

In June 1996, the veteran reopened his claim, seeking a 
compensable evaluation for his service-connected left knee 
injury residuals.  An August 1996 VA examination showed that 
there was an irregular, tender scar over the superior aspect 
of his left knee which measured 3 centimeters in length.  The 
diagnosis was tender scar of the left knee; normal range of 
motion.  Based on the evidence of a tender scar, a 10 percent 
rating was granted, effective from the date he reopened his 
claim.

At an October 1998 video conference hearing before the 
undersigned Board Member, the veteran testified that his left 
knee scarring was tender.  

A March 1998 VA outpatient treatment report shows that the 
veteran presented with complaints that his left knee scar was 
tender to touch.  

The report of a June 1999 VA examination shows that the 
veteran was noted to have two irregular, well-healed but 
tender scars on the anterior medial surface of his left knee 
which each measured 1 centimeter in length.  The orthopedic 
symptoms of his left knee disability were separate and 
distinct from the scars.  The scars were not found to be 
productive of any functional impairment of the left knee.  

It appears from the above examination reports that the 
irregular shape of the scarring of the left knee was 
perceived to have been a single 3-centimeter scar to the 
examiner who conducted the August 1996 VA examination, while 
the June 1999 examiner perceived it to be two separate scars, 
each measuring 1 centimeter long.  However, both examiners 
were unanimous in attributing tenderness of the scarring at 
issue as being its sole disabling symptom on objective 
examination.  The scarring is well healed and does not 
contribute to any functional impairment of his left knee. 
Moreover, any functional impairment of the left knee due to 
the scarring would be for consideration in the evaluation of 
the left patellofemoral dysfunction.  In this regard the 
Board notes that the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2000).  

The record does not show and the veteran has not contended 
that the left knee scarring is poorly nourished and subject 
to repeated ulceration.  In essence the veteran contends and 
the record establishes that the scarring is manifested by the 
tenderness contemplated by the currently assigned evaluation 
of 10 percent. 


ORDER

A rating in excess of 10 percent for scars of the left knee, 
residuals of a laceration wound and infection, is denied.


REMAND

As noted above, the veteran was granted service connection 
and a 10 percent rating for left patellofemoral dysfunction 
while this case was in remand status.  In an informal hearing 
presentation submitted to the Board in January 2001, the 
veteran's representative expressed disagreement with the 
April 2000 rating decision assigning a 10 percent rating for 
the left patellofemoral dysfunction.  The RO has not had an 
opportunity to issue statement of the case in response to 
this notice of disagreement.  This should be done.  See 38 
C.F.R. § 19.26 (2000); Manlincon v. West, 12 Vet. App. 238 
(1999).

The Board further notes that the VCAA is applicable to this 
claim as well.  Although the veteran was provided a VA 
examination of the left patellofemoral dysfunction in June 
1999, the examination report does not provide an adequate 
assessment of the functional impairment due to this 
disability.  In particular, the examiner noted the veteran's 
complaints of pain but did not indicate whether there was 
objective evidence of pain or otherwise adequately assess the 
functional impairment due to pain, as required by DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorization have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  

2.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to provide copies of 
such records.

3.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current extent of 
the functional impairment from the 
veteran's left patellofemoral 
dysfunction.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  The examiner should 
identify all manifestations of the 
disability, to include any locking 
or instability.  In reporting range 
of motion, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
physician should so state.  The 
examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
folder must be made available to and 
reviewed by the examining physician.

4.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions, including 
the medical examination and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other development required to comply 
with the VCAA.  The RO should then 
readjudicate the veteran's claim for 
an initial evaluation in excess of 
10 percent for left patellofemoral 
dysfunction.  In doing so, the RO 
should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  The RO 
should also consider whether the 
case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration. 

5.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Statement of the Case and inform the 
veteran of the requirements to 
perfect an appeal with respect to 
this issue.  

If the veteran perfects an appeal with respect to this issue, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

